                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


IDC FINANCIAL PUBLISHING, INC.,

                    Plaintiff,
                                                   Case No. 15-cv-1085-pp
      v.

BONDDESK GROUP, LLC, et al.,

                    Defendants.


    ORDER GRANTING FIDELITY DEFENDANTS’ MOTION TO RESTRICT
                   DOCUMENTS (DKT. NO. 257)


      On April 10, 2020, the parties filed a stipulation agreeing to dismiss the

case with prejudice. Dkt. No. 255. Three days later, defendants National

Financial Services, LLC (NFS) and Fidelity Brokerage Services LLC (collectively

“Fidelity”) filed a motion asking the court to maintain as restricted from public

view Exhibits H and J to the Declaration of Matthew M. Wuest (Dkt. Nos. 168-

18, 168-19).1 Dkt. No. 257.

      The plaintiff moved to restrict these documents in April 2019, when they

were filed in support of the plaintiff’s motions in limine. Dkt. No. 160. The court

denied that motion without prejudice because it did not state good cause for

the request. Dkt. No. 236. But the court gave the parties the opportunity to

filed amended motions stating cause for the requested restrictions. Id. at 5. The



1The motion mistakenly refers to Dkt. Nos. 168-8 and 168-10. Dkt. No. 257 at
1. Those documents are the redacted versions of the relevant documents. The
unredacted, confidential versions are at docket numbers 168-18 and 168-19.
                                         1

           Case 2:15-cv-01085-PP Filed 02/03/21 Page 1 of 3 Document 258
plaintiff subsequently filed another motion to restrict Exhibit J. Dkt. No. 254. It

did not seek to restrict Exhibit H; it indicated that it originally had sought to

restrict that document “to keep certain customer names and contacts

confidential . . . based on [a non-party’s] confidentiality designations.” Id. at 2

n.1. It indicated that “because [the non-party] has withdrawn its designations

and the information is already in the public record, [the plaintiff] does not seek

to file Exhibit H as redacted.” Id. The court did not rule on this motion because

the parties filed the stipulation of dismissal the next day.

      In the motion filed after dismissal of the case, Fidelity explains that the

documents are deposition transcripts containing Fidelity customer names. Id.

at 1. It says that it made “substantial efforts to keep its customer information

and the names of individuals associated with its customers confidential.” Id. at

2. Fidelity claims that disclosure of this information would “cause competitive

harm to Fidelity,” “invade the privacy of Fidelity customers” and would violate

the spirit of Fidelity’s obligations under the Gramm-Leach-Bliley Act and

implementing regulations. Id. at 2–3. Fidelity also argues that the public

interest in the documents is weaker here because the documents were filed as

exhibits to a mooted motion in limine. Id. at 3 (citing KM Enterprises, Inc. v.

Glob. Traffic Techs., Inc., 725 F.3d 718, 734 (7th Cir. 2013) (finding that

granting motion to return documents to district court for sealing “is

appropriate when they are not among ‘the materials that formed the basis of

the parties’ dispute and the district court’s resolution.’”)). The defendants

indicate that they do not object to the majority of the content of the documents

                                         2

        Case 2:15-cv-01085-PP Filed 02/03/21 Page 2 of 3 Document 258
being available to the public, as long as the customer names (redacted from

Dkt. Nos. 168-8 and 168-10) remain restricted to viewing by the parties.

      The court regrets that it has not ruled on a motion filed almost ten

months ago; the court is responsible for the delay, having missed the fact that

a party had filed a motion after closure of the case. Neither the plaintiff nor the

other defendants have objected to the motion. While the court notes that the

defendants did not take the court up on its offer to seek restriction of the

customer names while the litigation was pending, it agrees that because the

court did not rely on the restricted information in making any substantive

rulings, and because the case was resolved by stipulation rather than by any

substantive ruling from by the court, there is likely little public interest in the

restricted information.

      The court GRANTS the Fidelity defendants’ motion to restrict. Dkt. No.

257. The court ORDERS that, under General L.R. 79(d), Exhibits H and J to

the Declaration of Matthew M. Wuest (Dkt. Nos. 168-18, 168-19) shall be

RESTRICTED to case participants until further order of the court.

      Dated in Milwaukee, Wisconsin this 3rd day of February, 2021.

                                       BY THE COURT:


                                       _____________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                         3

        Case 2:15-cv-01085-PP Filed 02/03/21 Page 3 of 3 Document 258
